PER CURIAM.
On the basis of our review of the briefs, record on appeal and oral argument we are of the opinion that there are genuine issues of material fact particularly with respect to the matter of the ownership of the automobile in question so as to preclude a summary disposition. Humphrys v. Jarrell, Fla.App.1958, 104 So.2d 404; Nance v. Ball, Fla.App.1961, 134 So.2d 35. Furthermore, the trial court erred in basing the determination of “ownership” on the definition of such term as it appears in Chapter 320, Florida Statutes, relating to motor vehicle licenses. Cf., F.S. § 627.-732(2), F.S.A. In the absence of a definition in the insurance contract or under the statutory provisions relating to such contracts determination of ownership depends upon an analysis of the particular facts and circumstances and a review of the applicable case law.
Accordingly, the judgment of the trial court is reversed and the cause remanded for further proceedings not inconsistent herewith.
Reversed.
WALDEN, OWEN and MAGER, JJ., concur.